UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-2129


DEREK N. JARVIS,

                Plaintiff - Appellant,

          v.

THE CHRISTMAS ATTIC,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:13-cv-00954-CMH-TRJ)


Submitted:   December 17, 2013            Decided: December 19, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derek N. Jarvis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Derek N. Jarvis seeks to appeal the district court’s

order denying his motion to proceed in forma pauperis.               This

court   may    exercise   jurisdiction   only   over   final   orders,   28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).               The

order Jarvis seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.            Accordingly, we

deny Jarvis’ motion to proceed in forma pauperis and dismiss the

appeal for lack of jurisdiction.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                DISMISSED




                                    2